OFFICE ACTION
Allowance Subject Matter
Claims 1-12 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 9,013,013 to J. Rothman, does not anticipate or suggest such limitations as: “each multilayer structure includes a first layer having a first energy band gap then a second layer having a second energy band gap, the first energy band gap being greater than the second energy band gap, wherein from the absorption region to the collection region, each multilayer structure includes a layer with negative energy band gap gradient between the first layer and the second layer and a layer with positive energy band gap gradient after the second layer” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 03/02/2020 and 11/22/2021, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.
 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
December 22, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815